Bueke, Gílimke, Waties, and Bay, Justices,
were of a contrary opinion. That the execution did not lose its bind* ing efficacy on the expiration' of the year and day, only its active quality ; and that when sales were made under younger executions the goods were subject to all prior ones, and they must, and ought to be, paid off first in order, agreeable to their seniority. That whatever might have been the former practice of the country, they thought the reason and justice of the thing, as well as the peculiar sitúation of this1 country since the peace; owing to sheriffs’ sales, bills, and instalment laws, which prevented plaintiffs, for years, from recovering their money, justified them (even if it was a doubtful case in point of law, which they by no. means thought) to support the practice of the sheriff in paying off the eldest executions first.
Rule discharged.